Exhibit 10.1

THE DIAMOND OFFSHORE DRILLING, INC.

INCENTIVE COMPENSATION PLAN

(Amended and Restated as of January 1, 2018)

 

1. PURPOSE OF THE PLAN

The purpose of The Diamond Offshore Drilling, Inc. Incentive Compensation Plan
(the “Plan”) is to provide a means of rewarding certain executive officers,
officers and key employees of Diamond Offshore Drilling, Inc. (the
“Corporation”) or its subsidiaries who have contributed to the profitability of
the Corporation and to encourage them to remain with and devote their best
efforts to the business of the Corporation, thereby advancing the interests of
the Corporation and its stockholders.

 

2. ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors of the Corporation (the “Board”). In the event the
Board is the administrator of the Plan, references herein to the Committee shall
be deemed to refer to the Board. The administration of this Plan shall be vested
in the Committee, or such other committee of the Board of Directors which shall
succeed to the functions and responsibilities of such committee in relation to
this Plan, which shall make all determinations necessary under this Plan. No
member of the Committee shall be entitled to participate in this Plan.

The Committee shall have sole authority to (i) select Participants,
(ii) establish any appropriate grouping of Participants for purposes of making
award grants pursuant to this Plan (“Incentive Awards”), (iii) establish
conditions for receipt of an Incentive Award for a Performance Period based upon
corporate, group, or individual performance, or a combination thereof, or such
other criteria as the Committee may determine to be appropriate, and
(iv) establish the amount of an Incentive Award, if any, to be granted to a
Participant with respect to a Performance Period and the terms thereof,
including the establishment of any deferral period. The Committee may also, in
its sole discretion, waive any eligibility, performance, or other criteria under
the Plan in a manner favorable to a particular Participant or to Participants
generally, upon such terms as the Committee deems appropriate. The Committee is
authorized to interpret the Plan and may from time to time adopt such rules and
regulations, consistent with the provisions of the Plan, as it may deem
advisable to carry out the Plan. All decisions made by the Committee in
selecting Participants, determining who shall be granted Incentive Awards and
the amount thereof, and in construing the provisions of the Plan or the terms of
any Incentive Award shall be final and binding on all Participants.



--------------------------------------------------------------------------------

3. PARTICIPATION IN THE PLAN

The Committee may designate one or more executive officers, officers and key
employees of the Corporation or any subsidiary thereof (each, a “Participant”)
who shall participate in this Plan for one or more Performance Periods or
Multiple Award Periods (as those terms are defined in Section 6 below).

No employee shall become a Participant in the Plan until such employee has
received an Incentive Award providing for such participation. Once an employee
is selected to participate in the Plan, he or she remains a Participant until
(i) such designation is revoked by the Committee, which the Committee in its
discretion may do at any time, but only prospectively, or (ii) such employee’s
employment with the Corporation or any subsidiary thereof is terminated,
whichever occurs first. An employee whose designation as a Participant is
revoked by the Committee shall continue to participate in the Plan to the extent
of any unpaid Incentive Awards but shall not otherwise be considered a
Participant. No employee shall be disqualified from eligibility merely by reason
of his or her being a director of the Corporation or any subsidiary thereof.

 

4. PERFORMANCE GOALS

(a)    Performance Awards Generally. The Committee is authorized to grant
performance Incentive Awards on the terms and conditions specified in this
Section 4 (“Performance Awards”). Performance Awards shall be payable in cash.
The Committee may select such of the performance measures set forth in
Section 4(c) or other performance measures as it may deem appropriate in
granting any Performance Awards. The grant and settlement of all Performance
Awards shall be contingent upon achievement of pre-established performance goals
and other terms set forth in this Section 4.

(b)    Objective Performance Goals. The Committee shall establish written,
objective performance goals for a Performance Period (the “Goals”). In the event
of a Multiple Award Period, the Goals shall be established for the first
Performance Period in the Multiple Award Period. The Goals shall be stated as
specific amounts of, or specific changes in, one or more of the performance
measures selected by the Committee in granting the Performance Awards. The Goals
need not be the same for different Performance Periods. The aggregate amount of
the Performance Awards determined based on the Goals for a given award period
(the “Performance-Based Amount”) shall be allocated to the Participants in
accordance with Section 5 hereof.

(c)    Performance Measures. The Committee shall use performance measures it
deems appropriate to establish the Goals under Section 4(b), including any one
or more of the following performance measures: (i) earnings including operating
income, earnings before or after taxes, earnings before or after interest,
depreciation, amortization, or extraordinary or special items or book value per
share (which may exclude nonrecurring items); (ii) pre-tax income or after-tax
income; (iii) earnings per common share (basic or diluted) including operating
earnings per share; (iv) operating profit; (v) revenue, revenue growth or rate
of revenue growth; (vi) assets, return on assets (gross or net), return on
investment, capital, return on capital, or return on equity; (vii) returns on
sales or revenues; (viii) expenses, operating expenses or expense ratios;

 

2



--------------------------------------------------------------------------------

(ix) stock price appreciation or stockholder equity; (x) cash flow, free cash
flow, cash flow return on investment (discounted or otherwise), net cash
provided by operations, or cash flow in excess of cost of capital;
(xi) implementation or completion of critical projects or processes;
(xii) economic value created; (xiii) cumulative earnings per share growth;
(xiv) operating margin or profit margin; (xv) book value, common stock price or
total stockholder return; (xvi) cost targets, reductions and savings,
productivity and efficiencies; (xvii) debt to capital ratio or market share;
(xviii) strategic business criteria, consisting of one or more objectives based
on meeting specified market penetration, geographic business expansion, customer
satisfaction, employee satisfaction, human resources management, supervision of
litigation, information technology, and goals relating to acquisitions,
divestitures, joint ventures and similar transactions, and budget comparisons;
(xix) personal professional objectives, including any of the foregoing
performance goals, the implementation of policies and plans, the negotiation of
transactions, the development of long-term business goals, formation of joint
ventures, research or development collaborations, and the completion of other
corporate transactions; and (xx) any combination of, or a specified increase in,
any of the foregoing. Where applicable, the performance measures may be
expressed in terms of attaining a specified level of the particular criteria or
the attainment of a percentage increase or decrease in the particular criteria,
and may be applied to one or more of the Corporation, a subsidiary or affiliate,
or a division or strategic business unit of the Corporation, or may be applied
to the performance of the Corporation relative to a market index, a group of
other companies or a combination thereof, all as determined by the Committee.
The performance measures may include a threshold level of performance below
which no payment will be made (or no vesting will occur), levels of performance
at which specified payments will be made (or specified vesting will occur), and
a maximum level of performance above which no additional payment will be made
(or at which full vesting will occur). Each of the foregoing performance
measures shall be determined in accordance with generally accepted accounting
principles, if applicable, and shall be subject to certification by the
Committee; provided that the Committee shall have the authority to make
equitable adjustments to the performance measures in recognition of unusual or
nonrecurring events affecting the Corporation or any subsidiary or affiliate or
the financial statements of the Corporation or any subsidiary or affiliate, in
response to changes in applicable laws or regulations, or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles or any other unusual transaction
or event.

(d)    Written Determinations. The Committee shall record in writing, prior to
settlement of each such award granted to a Participant, that the Goals relating
to the Performance Award and other material terms of the award upon which
settlement of the Performance Award was conditioned have been satisfied.

 

5. AWARDS TO PARTICIPANTS

(a)     Performance Awards. The Committee shall allocate in writing, on behalf
of each Participant, (a) the amount available for Performance Awards to such
Participant, on the basis of the Goals for such Performance Period, pursuant to
a formula determined by the Committee subject to and in accordance with
Section 4 and this Section 5 or (b) a percentage of Performance-Based Amount on
which such Participant’s award will be based and, in each case,

 

3



--------------------------------------------------------------------------------

the Committee may, in its discretion, determine to reserve the discretion
(“Negative Discretion”) to reduce the amount payable to the Participant below
the designated portion of Performance-Based Amount. In the event of a Multiple
Award Period, for all included Performance Periods the Committee shall allocate
in writing, on behalf of each Participant, a portion of Performance-Based Amount
(which shall be determined as provided in clause (a) or (b) above in this
Section 5) for each of the Performance Periods in the Multiple Award Period or,
in the alternative, an aggregate formula for the later Performance Periods in
the Multiple Award Period based on the total of assigned portions of
Performance-Based Amount for the then current and the prior Performance Periods
included in the Multiple Award Period. In no event shall the sum of the portions
of Performance-Based Amount allocated to Participants exceed the Performance
Based Amount determined in Section 4 for any Performance Period, nor shall any
exercise of Negative Discretion with respect to one Participant increase the
amount payable to any other Participant. For the avoidance of doubt, overlapping
Performance Periods and/or Multiple Award Periods may be established for a
Participant. The Committee shall set a maximum amount payable for each
Participant for each Performance Period, which shall not exceed $7,500,000 per
year or a pro rata portion thereof for Performance Periods which are greater or
less than one year.

(b)    Time-Vesting Awards. The Committee is authorized to grant time-vested
Incentive Awards on the terms and conditions specified in this Section 5(b)
(“Time-Vesting Awards”). Time-Vesting Awards shall be payable in cash. The
Committee may select the applicable vesting date or dates for such Time-Vesting
Awards or portions thereof (the “Vesting Date”) as it may deem appropriate in
granting any Time-Vesting Awards. On or prior to the start of a Performance
Period, the Committee shall allocate in writing, on behalf of each Participant,
the amount of such Time-Vesting Awards to such Participant and the Vesting Date.
The aggregate amount of such Time-Vesting Awards shall be referred to as the
“Time-Based Amount.” In the event of a Multiple Award Period, the Committee
shall allocate in writing, on behalf of each Participant, the amount of such
Time-Vesting Awards to such Participant and the applicable Vesting Date. For the
avoidance of doubt, overlapping Performance Periods and/or Multiple Award
Periods may be established for a Participant.

 

6. PERFORMANCE PERIOD

The term “Performance Period” means a period established by the Committee during
which (a) for Performance Awards, performance will be measured for purposes of
determining the extent to which one or more Participants will receive awards
under this Plan, and (b) for Time-Vesting Awards, the period of time containing
the Vesting Date(s) over which the Time-Vesting Awards may vest. Generally, a
Performance Period for Performance Awards shall be the twelve-month period
commencing January 1 of a calendar year and ending on December 31 of such
calendar year or a future calendar year. The Performance Period for Time-Vesting
Awards shall be the time period or periods specified in the Incentive Award. In
addition, the Committee may establish Performance Periods beginning and/or
ending on other dates (including without limitation Performance Periods of less
or more than one calendar year). Furthermore, the Committee may designate
Participants for future Performance Period awards (a “Multiple Award Period”).

 

4



--------------------------------------------------------------------------------

7. CERTIFICATION OF PERFORMANCE AWARDS UNDER THE PLAN

Following the completion of each Performance Period, the Committee shall certify
in writing for Performance Awards (a) the Performance-Based Amount, if any, for
such Performance Period and (b) the Performance Awards that are consequently
payable to the Participants according to the pre-established formulae. For the
avoidance of doubt, there is no certification required for Time-Vesting Awards.

 

8. PAYMENT AND DEFERRAL OF PAYMENT OF AWARDS

(a)    Except as otherwise provided in this Section 8, Performance Awards and
Time-Vesting Awards for each Performance Period shall be paid to Participants
upon such terms as the Committee determines to be appropriate, including,
without limitation, deferral of all or a portion of the Performance Award,
subject to applicable provisions of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations thereunder, as they may from time to
time be in effect (the “Regulations”) (and any applicable Internal Revenue
Service (“IRS”) guidance thereunder). All portions of Performance Awards that
are not deferred shall be paid as soon as administratively feasible after the
Initial Payout Date (as defined below). In the event payment of any portion of a
Performance Award is deferred, the deferred portion of the Performance Award
shall bear “interest” at a rate per annum equal to the Treasury rate in effect
on the January 31 immediately preceding the Initial Payout Date for the
Performance Award. The applicable Treasury rate shall be the rate for Treasury
bills, bonds or notes with a term closest to the midpoint of the deferral term
of the Performance Award. For instance, if a portion of a Performance Award is
deferred for 60 months that portion of the Performance Award will bear
“interest” at the Treasury rate closest to 30 months. “Interest” shall be
payable with each deferred payment of Performance Awards and shall be calculated
on the balance outstanding since the immediately preceding payment of a portion
of the Performance Awards.

(b)    No deferral of the payment of all or any portion of a Performance Award
shall be permitted if and to the extent such deferral would cause such payment,
or any portion thereof, to be treated as “deferred compensation” taxable under
Section 409A(a)(1) of the Code or the Regulations or other IRS guidance
thereunder.

(c)    Except as provided in subsection (d), (e) or (f) of this Section 8 or
Section 9, if a Participant’s employment with the Corporation or any of its
subsidiaries is terminated voluntarily by the Participant or is Terminated for
Cause, such termination shall cause the Participant to forfeit any and all
amounts remaining to be paid to such Participant under the Plan, including, but
not limited to, any Performance Award or Time-Vesting Award as to which the
Initial Payout Date has not been attained prior to the termination.

(d)    In the event a Participant’s employment with the Corporation or any of
its subsidiaries terminates by reason of his or her death, Retirement (as
defined below), or Disability (as defined below), the Corporation shall pay to
such Participant (or to such Participant’s estate) the full amount of his or her
earned but unpaid Performance Awards or Time-Vesting Awards. Such payment shall
be made as soon as administratively feasible following the date of such
Participant’s termination, except that, in the case of any Performance Award as
to which the Initial Payout Date has not been attained prior to the date of
termination, such payment shall be made on the Initial Payout Date, or as soon
as administratively feasible thereafter.

 

5



--------------------------------------------------------------------------------

(e)    Unless a Participant’s employment with the Corporation or any of its
subsidiaries is terminated voluntarily by the Participant or is Terminated for
Cause, the Corporation shall pay to such Participant the full amount of his or
her earned but unpaid Performance Awards or Time-Vesting Awards. Subject to
Section 8(b), such payment shall be made as soon as administratively feasible
following the date of such Participant’s termination, except that, in the case
of any Performance Award as to which the Initial Payout Date has not been
attained prior to the date of termination, such payment shall be made on the
Initial Payout Date, or as soon as administratively feasible thereafter.

(f)    Regardless of how a Participant’s employment with the Corporation or any
of its subsidiaries terminates, the Committee, in its sole discretion, may elect
to have the Corporation pay to such Participant all or any part of his or her
earned but unpaid Performance Awards or Time-Vesting Awards. Subject to
Section 8(b), such payment shall be made as soon as administratively feasible
following the Committee’s determination, except that, in the case of any
Performance Award or Time-Vesting Award as to which the Initial Payout Date has
not been attained prior to the date of such determination, such payment shall be
made on the Initial Payout Date, or as soon as administratively feasible
thereafter.

(g)    Notwithstanding anything in this Plan to the contrary, the Committee may
provide for the treatment of Performance Awards or Time-Vesting Awards hereunder
upon termination of employment which vary from those set forth in the Plan,
which provisions shall be set forth in the employment or engagement agreement
between a Participant and the Corporation or any subsidiary thereof (or in an
award agreement).

(h)    Any amounts forfeited by any Participant under the Plan shall not be
restored to the Performance-Based Amount or Time-Based Amount or paid to another
Participant as a Performance Award or Time-Vesting Award. Furthermore, at all
times each Performance-Based Amount or Time-Based Amount remains the property of
the Corporation until such amounts are allocated as Performance Awards or
Time-Vesting Awards and paid to Participants pursuant to the terms of the Plan.

(i)    Performance Awards and Time-Vesting Awards to Participants will be
treated for tax purposes the same as amounts paid to such Participant as salary
in the year in which such Performance Award or Time-Vesting Award is actually
paid. The Corporation shall be entitled to withhold from any amount payable
hereunder the amount of any federal, state or local tax owed, as determined by
the Corporation.

(j)    For purposes of this Section 8 and Section 9, the following capitalized
terms shall have the following meanings:

(i)    Disability. “Disability” shall have the meaning set forth in the
employment or engagement agreement between a Participant and the Corporation or
any subsidiary thereof, if such an agreement exists and contains a definition of
Disability; otherwise

 

6



--------------------------------------------------------------------------------

“Disability” means the inability of a Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, as provided in
Section 409A(a)(2)(C) of the Code and the Regulations (and any applicable IRS
guidance thereunder), including Prop. Treas. Reg. § 1.409A-3(g)(4). For purposes
of this Section 8 and Section 9, a Participant will be deemed disabled if such
Participant is determined to be totally disabled by the Social Security
Administration. Moreover, a Participant will be deemed disabled if such
Participant is determined to be disabled in accordance with a disability
insurance program of the Corporation, provided that the definition of disability
applied under such disability insurance program complies with the requirements
of the Regulations (and any applicable IRS guidance thereunder), including Prop.
Treas. Reg. § 1.409A-3(g)(4).

(ii)    Initial Payout Date. The Initial Payout Date for a Performance Award
shall be the Payout Date immediately following a Performance Period. The Initial
Payout Date for a Time-Vesting Award shall be the initial Vesting Date specified
in the Incentive Award which provides for payment of the first portion of such
Time-Vesting Award.

(iii)    Payout Date. A date selected by the Committee.

(iv)    Retirement. Termination of employment with the Corporation or any of its
subsidiaries by a Participant on or after reaching age 60, unless the
Participant’s employment is Terminated for Cause.

(v)    Terminated for Cause. The term “Cause” shall have the meaning set forth
in the employment or engagement agreement between a Participant and the
Corporation or any subsidiary thereof, if such an agreement exists and contains
a definition of Cause; otherwise Cause shall mean (1) conviction of the
Participant for committing a felony under Federal law or the law of the state in
which such action occurred, (2) dishonesty in the course of fulfilling a
Participant’s employment, engagement or directorial duties, (3) willful and
deliberate failure on the part of a Participant to perform the Participant’s
employment, engagement or directorial duties in any material respect or (4) such
other events as shall be determined in good faith by the Board. The Board shall,
unless otherwise provided elsewhere or in an employment agreement with the
Participant, have the sole discretion to determine whether Cause exists, and its
determination shall be final.

 

9. SEPARATION FROM THE CORPORATION AND ITS SUBSIDIARIES

(a)    Participants who cease to be employed by the Corporation or its
subsidiaries prior to the end of a Performance Period, other than due to
Retirement (as defined in Section 8), death or Disability (as defined in
Section 8), shall not be eligible to receive a Performance Award for the
Performance Period in which such termination of employment occurs or any
unvested portion of a Time-Based Award for the Performance Period in which such
termination of employment occurs; provided, that the Committee may, in its sole
discretion, determine that such a Participant shall receive a Performance Award
which is prorated to the date of cessation of employment but based upon the
Performance-Based Amount for the entire Performance Period.

 

7



--------------------------------------------------------------------------------

(b)    Participants who cease to be employed by the Corporation or its
subsidiaries prior to the end of a Performance Period due to Retirement (as
defined in Section 8), death or Disability (as defined in Section 8) shall
receive a Performance Award which is prorated to the date of cessation of
employment but based upon the Performance-Based Amount for the entire
Performance Period.

(c)    Any Participant may designate in writing the beneficiary of the unpaid
amount of a Performance Award or Time-Vesting Award (including the amount of any
Performance Award or Time-Vesting Award which was previously deferred) in case
of death and if no designation has been made, or if any such designation shall
become ineffective, any such unpaid amount will be paid to the Participant’s
estate. Such designation shall be effective upon receipt thereof by the
Corporation. Any such designation may be revoked in writing by a Participant at
any time without the consent of any such beneficiary.

 

10. AMENDMENTS

The Committee may amend this Plan at any time. The Committee may also amend this
Plan as it deems necessary or appropriate to comply with any applicable
provisions of the Code or the Regulations (and any applicable IRS guidance
thereunder) in relation to the ability to defer award payments in a manner that
will avoid the application of Section 409A(a)(1) of the Code to such payments.
If the Code or the Regulations would require stockholder approval of such
amendment in order for payments under this Plan to be deductible, then no such
amendment shall be effective without such approval.

 

11. TERMINATION

The Board of Directors of the Corporation may terminate this Plan at any time.
No termination of this Plan shall adversely affect the right of any person to
receive any award for a Performance Period or Periods for which such person had
been designated under Section 3 of this Plan, or amounts previously awarded to
such person but deferred in accordance with Section 8 of this Plan plus any
interest thereon.

 

12. MISCELLANEOUS

(a)    Nothing contained in this Plan shall be construed as giving any executive
officer, officer or key employee of the Corporation or any subsidiary thereof
the right to participate in this Plan or to continued employment or any interest
in any asset of the Corporation or any of its subsidiaries, nor to prevent the
Corporation or any of its subsidiaries or affiliates from taking any action
which it deems to be appropriate or in its best interests, whether or not such
action would have an adverse effect on this Plan or the amounts payable
hereunder.

(b)    This Plan shall be unfunded and the Corporation shall not be required to
establish any segregation of assets to assure payment of any awards made
hereunder.

 

8



--------------------------------------------------------------------------------

(c)    A Participant may not sell, transfer or assign any right or interest in
this Plan except as provided in Section 9(c) hereof and any attempted sale,
transfer or assignment shall be null and void.

(d)    Section 409A. This Plan is intended to comply with, or be exempt from,
the requirements of Code Section 409A, including any future amendments to Code
Section 409A, and any other IRS or other governmental rulings or interpretations
(“IRS Guidance”) issued pursuant to Code Section 409A. Accordingly, the
Corporation reserves the right to amend the provisions of this Plan at any time
and in any manner without the consent of any Participants to comply with the
requirements of Code Section 409A and any IRS Guidance and to avoid the
imposition of the additional tax, interest or income inclusion under Code
Section 409A on any payment to be made hereunder. Notwithstanding the foregoing,
in no event whatsoever shall the Corporation be liable for any additional tax,
interest, income inclusion or other penalty that may be imposed on a Participant
by Code Section 409A or for damages for failing to comply with Code
Section 409A. For purposes of Code Section 409A, each payment of an Incentive
Award under this Plan shall be treated as a separate payment, and any right to a
series of payments in respect of any Incentive Awards under this Plan shall be
treated as a right to receive a series of separate payments. It is further
expressly intended that any right to any Incentive Award shall be subject to a
substantial risk of forfeiture, as described in Treas. Reg. §§ 1.409A-1(d) and
1.409A-3(i)(5)(iv)(A).

(e)    This Plan shall be governed by and construed in accordance with the laws
of the State of New York and the applicable provisions of the Code and the
Regulations.

 

13. EFFECTIVE DATE

This Plan, as amended, shall be effective as of January 1, 2018 and shall remain
in effect until terminated in accordance with Section 11 hereof.

 

9